Citation Nr: 0531766	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



INTRODUCTION

The veteran had active service from January 1946 to November 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for PTSD.

In May 2004, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).

In June 2005, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted by the Board in May 2004, the veteran's service 
personnel records reflect that the veteran served during 
wartime and peacetime era from January 1946 to November 1947.  
The separation notice reflects that the veteran completed a 
hospital corps course and received a Victory Medal.

An August 2002 VA treatment record reflects that the veteran 
was diagnosed with PTSD and a major depressive disorder (Axis 
I).  

In this case, the critical issue has been that none of the 
veteran's stressors have been confirmed.  The veteran 
reported a history of in-service stressors causing his PTSD, 
as follows: (1) the veteran was involved in an airplane fire 
in Norfolk, Virginia; and (2) he witnessed a patient in an 
iron lung die in the airplane.  The veteran stated that he 
felt guilty about leaving the patient and has had frequent 
flashbacks and nightmares about the incident. Since the 
accident, the veteran indicated that he isolated himself from 
others (see also VA treatment records dated in October 2002 
and August 2003).

In August 2002, the veteran provided a written statement from 
a Norfolk local newspaper, Virginian-Pilot, indicating that 
their archives only date back to 1990, and, consequently, he 
could not locate articles on airplane accidents dating back 
to 1946 and 1947.  In September 2002, the veteran further 
asserted that witnessing the deaths and fatal accidents and 
burns of soldiers had caused his PTSD (herein sometimes 
referred to as stressor number (3)).  He could not, however, 
remember the names of the soldiers or the dates of such 
events.

In January 2003, the veteran informed the RO that the Norfolk 
Library Circulation could not scan all the Virginia 
newspapers for information on the airplane accident.  At the 
same time, the veteran's brother provided a statement 
indicating that his brother acquainted him with the airplane 
crash well after the veteran's military service.

In May 2003, the RO requested that the veteran provide 
additional information as to the accident in Norfolk, 
Virginia.  The only additional information that the veteran 
provided to the RO was that the accident occurred sometime 
between June 1946 and November 1947.

Efforts by the military have been made to confirm the 
veteran's stressors.  A September 2003 Department of the Navy 
letter to the veteran reflects that the Navy attempted to 
verify the veteran's stressor.  The Department of the Navy, 
however, could not retrieve the information without the 
knowledge of the type of the aircraft or the date of the 
accident.

In May 2004, the Board cited three unconfirmed stressors.  
They include the following:

(1) The veteran was involved in an airplane fire in Norfolk, 
Virginia;

(2) The veteran witnessed a patient in an iron lung die in 
the airplane; and

(3) The veteran witnessed the deaths and fatal accidents and 
burns of soldiers.

The veteran has claimed that he witnessed a patient in an 
iron lung die from a burning airplane in Norfolk, Virginia 
(stressors one and two).  The veteran, however, could not 
identify the minimum description required to find 
corroborating evidence of the stressor (i.e., the type of 
aircraft or a 2 month specific date range of the stressful 
event in question, or the names of the patient or the pilot) 
as requested by the United States Navy.  The veteran 
contacted the a newspaper to locate articles on the airplane 
accident but responded that their online archives only date 
back to 1990.  The veteran indicated that he also contacted 
the Norfolk Library circulation which responded that, without 
specific dates, it was virtually impossible to scan all the 
Virginia newspapers for information on the plane incident.

The joint motion indicates that the VA was required to 
undertake additional development of this claim.  The basis 
for this finding is unclear.  The joint motion cites to a 
service personnel record indicating a temporary duty of the 
veteran effecting the transfer of a patient to Togus, Maine, 
in August 1946, nearly 60 years ago.

No written argument has been received from the veteran's 
current representative, but it appears that it is contended 
that during the transfer the plane from Norfolk, Virginia, to 
Togus, Maine, in August 1946, crashed, though this is not 
clear. 

The Board must obey the orders of the Court. 

Accordingly, this case is REMANDED for the following 
development:  

The RO should review the June 2005 Joint 
Motion and attempt to confirm that a 
military plane from Norfolk, Virginia, to 
Togus, Maine in August 1946, crashed, 
through all appropriate channels, such 
as, for example, the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), or any other organization the 
RO believes appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

